Miller, J.,
delivered the opinion of the Court.
The appellants who were two of the judges of election in the sixth precinct of the eighteenth ward of the City of Baltimore at the Congressional Election in November, 1886, were indicted for violating the election laws. The indictment contains two counts. The first charges that they wilfully and knowingly received an illegal vote at that election, and the second, that they unlawfully, wilfully and fraudulently certified to the Grand Jury, that they did not know and had no means to believe that any violation of the election laws had been committed at said election, whereas, in truth and in fact, a large number of illegal votes had been cast at said election in violation of said laws, as they then and there well knew.
They first demurred to the indictment, which demurrer the Court overruled. They then moved for a severance, and this motion the Court granted, but on the same day they withdrew this motion and pleaded non cul. Upon this plea they were tried together, and the jury rendered a verdict of “guilty.”
At the trial a single exception was taken. It appears that when the lists of twenty jurors were furnished to the State’s Attorney, and to counsel for the traversers, for each side to strike four names therefrom, the latter claimed the right to strike eight names, that is to say four for each traverser, but the Court refused to allow them to do so, and to this ruling they excepted.
The question thus raised though novel in this Court, is entirely free from difficulty. The law upon the subject is very plain, In “all civil cases” tried before a jury, and also “in all criminal cases where the right of peremptory challenge is not allowed,” (as it clearly is not in this, the punishment being neither death nor confinement in the penitentiary,) it is provided that twenty persons from the panel of petit jurors shall be drawn by ballot by the clerk under the direction of the Court, and the names of *336these twenty shall he written upon two lists, and one of said lists shall be forthwith delivered “to the respective parties or their counsel in the cause, and the said parties or their counsel rriay each strike out four persons from the said list, and the remaining twelve persons shall he immediately empanelled and sworn as the petit jury in such cause.” ' Code, Art. 50, secs. 9, 13. And this has been the law of the State ever since the Acts of 1797, ch. 87, sec. 9, 1802, ch. 69, and 1809, ch. 138, sec. 14. The language is that the “respective parties or their counsel may each” do this, not that every or any person may do it. The cause is one and there are two parties to it. All who are joined as plaintiffs constitute one party, and all who are joined as defendants the other. In other words the two parties to a cause are regarded each as an integral unit whether consisting of one or several persons. Such is not only the obviously true construction of the.language thus used, hut it has been sanctioned by the uniform and universal practice of the Courts ever since the statutes were passed. In fact, the whole panel of petit jurors for each term consists of only twenty-five, so that if each individual plaintiff and defendant has the right to strike four out of the list of twenty, it would necessitate the summoning of talesmen in nearly every such case, and thus encumber the administration of justice with almost intolerable delay and expense. Besides, if the law-makers had intended to extend this privilege to each person joined as a party to a suit they would have expressed such intention in clear and unambiguous terms. In reference to peremptory challenges they have said, “The right of peremptory challenge shall he allowed to any person who shall he tried on indictment for any crime or misdemeanor, the punishment whereof, by law, is death or confinement in the penitentiary, and to the State on the trial of such indictment; but the accused shall not challenge more than twenty nor the State more than four jurors, without *337assigning cause.” Rev. Code, Art. 62, sec. 18; Code, Art. 50, sec. 15. We have said the question is a new one in this Court, but wherever it has arisen in the Courts of other States upon similar statutes, the construction we have adopted has been uniformly applied. State vs. Reed and Goodwin, 47 N. H., 466; Snodgrass, et al. vs. Hunt, 15 Ind., 279; Stone vs. Segar, et al., 11 Allen, 568.
(Decided 21st June, 1887.)
It is to be observed that this privilege of striking is a very different thing from the common law right to challenge the array or polls for favor or cause. This latter right is expressly reserved to “any person” by the statutes referred to. Code, Art. 50, sec. 10. Hence, to secure the full enjoyment of this privilege, the list, before it is stricken from, should present twenty names beyond the reach of challenge, either as a principal cause or to the favor, and the parties have the right to have their cause of challenge heard and determined upon before the list is drawn from the box. Lee vs. Peter, 6 G. & J., 447. It would therefore have been competent for the appellants or their counsel, to have required each juror on the whole panel of petit jurors to be examined on his voir dire as to whether he had formed or expressed an opinion as to the guilt or innocence of either of them, and whether he was in other respects a competent juror, before the list was made out, so that it should present twenty names beyond the reach of challenge for them to strike the four from. But this they did not do. They accepted the list presented to them as containing the names of twenty competent, impartial and duly qualified jurors, and then claimed the right to strike eight names (four for each traverser) therefrom. In refusing to allow them to do this, the Court, in our opinion, committed no error.

Ruling affirmed, and cause remanded.